Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/473,994, filed on 03/30/2017, which was a Non-Provisional Application of Provisional Applications 62/315,400, filed on 03/30/2016 and 62/457,584, and filed on 02/17/2017.
Claims 22-23, 25-31, 33 and 34 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 05/20/2021), Applicants filed a response, and an amendment on 11/19/2021, adding new claim 34 is acknowledged. 
The examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 10227577 on 03/06/2021 and the TD has been approved.
Claim 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered. 

Claims 22-23, 25, 26, 28-31, 33 and 34 are present for examination.


Maintained-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 22-23, 25-26, 28-31, is maintained, and new claim 34 is included in this rejection. This rejection has been discussed at length in the previous Office Action, and the 
The Broadest Reasonable Interpretation (BRI) of claim 22, which is drawn to a method for producing purified recombinant human acid alpha-glucosidase (rhGAA) from a filtered medium, the method comprising i) in a bioreactor, culturing host cells that secrete the rhGAA; ii) removing medium from the bioreactor; iii) filtering the medium to provide a filtrate; iv) loading the filtrate onto an anion exchange chromatography (AEX) column; v) eluting the rhGAA from the AEX column; vi) applying the rhGAA eluted from the AEX chromatography column onto an immobilized metal affinity chromatography (IMAC) column; and vii) eluting the rhGAA from the IMAC column, wherein at least 90% of the purified rhGAA binds to cation-independent mannose-6- phosphate receptor (CIMPR).
Regarding claims 22-23, 29, 31,eluate was concentrated and buffer exchanged to 10 mM BIS-TRIS, pH 6 via tangential flow filtration (TFF) on a Vivaflow 200 module (PES membrane, 10 kDa MWCO, Sartorius), wherein the desalted material was brought onto an anion exchange chromatography (AEC or AEX)) column, wherein the fractions containing GAA were pooled and concentrated via TFF on a Vivaflow 200 module, and the concentrated GAA was subjected to a second round of size exclusion chromatography (SEC). Vervecken et al. also teach a pharmaceutical composition comprising purified said acid alpha-glucosidase (GAA) for treating Pompe disease, wherein the acid alpha-glucosidase is a 
RESULT 70
BAT55892
ID   BAT55892 standard; protein; 898 AA.
XX
AC   BAT55892;
XX
DT   07-NOV-2013  (first entry)
XX
DE   Human acid alpha glucosidase (GAA), SEQ ID 1.
XX
KW   EC 3.2.1.3; acid alpha glucosidase; acid maltase; drug delivery;
KW   metabolic-gen.; pompes disease; protein therapy; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 22..57
FT                   /note= "This fragment is specifically claimed in claim 
FT                   14"
FT   Misc-difference 66..896
FT                   /note= "This fragment is specifically claimed in claim 
FT                   14"
FT   Misc-difference 66..726
FT                   /note= "This fragment is specifically claimed in claim 
FT                   15"
FT   Misc-difference 66..143
FT                   /note= "This fragment is specifically claimed in claim 
FT                   16"
FT   Misc-difference 158..726
FT                   /note= "This fragment is specifically claimed in claim 
FT                   16"
FT   Misc-difference 736..896
FT                   /note= "This fragment is specifically claimed in claim 
FT                   16"

CC PN   WO2013136189-A2.
XX
CC PD   19-SEP-2013.
XX
CC PF   14-MAR-2013; 2013WO-IB000912.
XX
PR   15-MAR-2012; 2012US-0611485P.
XX
CC PA   (OXYR-) OXYRANE UK LTD.
XX
CC PI   Vervecken W,  Piens KCT,  Stout JRL,  Pynaert GN;
XX
DR   WPI; 2013-N45496/64.
XX
CC PT   New isolated molecular complex having acid alpha glucosidase activity and
CC PT   comprising two polypeptides, useful for treating infantile onset Pompe's 
CC PT   disease or late onset Pompe's disease.
XX
CC PS   Claim 1; SEQ ID NO 1; 84pp; English.
XX
CC   The present invention relates to a novel isolated molecular complex 
CC   having acid alpha glucosidase (GAA) activity, useful for treating 
CC   infantile onset Pompe's disease or late onset Pompe's disease. The 
CC   molecular complex comprises (a) at least two polypeptides, wherein each 
CC   segment is being derived by proteolysis of amino acid sequence of SEQ ID 
CC   NO: 1 (see BAT55892), and (b) at least one modification resulting in 
CC   enhanced ability of molecular complex to be transported to the interior 
CC   of a mammalian cell. The invention also provides: a composition 
CC   comprising the molecular complex, wherein the complex is lyophilized; a 
CC   pharmaceutical composition comprising the molecular complex and a 
CC   pharmaceutically acceptable carrier; a method for treating Pompe's 
CC   disease by administering the composition to a patient; a method for 
CC   making the molecular complex and the molecular complex comprising 
CC   uncapped and demannosylated phosphorylated N-glycans; a method for 
CC   transporting the molecular complex to the interior of a cell; and an 
CC   isolated fungal cell comprising nucleic acids encoding the GAA protein 
CC   and alkaline protease. The present sequence represents the specifically 
CC   claimed human GAA (acid maltase), which is used in constructing the 
CC   molecular complex, for preparing the composition capable of treating the 
CC   above mentioned diseases.
XX
SQ   Sequence 898 AA;

  Query Match             99.7%;  Score 4799;  DB 20;  Length 898;
  Best Local Similarity   99.7%;  
  Matches  893;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 QQGASRPGPRDAQAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 QQGASRPGPRDAQAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQG 62

Qy         61 LQGAQMGQPWCFFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 LQGAQMGQPWCFFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETE 122

Qy        121 NRLHFTIKDPANRRYEVPLETPRVHSRAPSPLYSVEFSEEPFGVIVHRQLDGRVLLNTTV 180
              |||||||||||||||||||||| ||||||||||||||||||||||| |||||||||||||
Db        123 NRLHFTIKDPANRRYEVPLETPHVHSRAPSPLYSVEFSEEPFGVIVRRQLDGRVLLNTTV 182

Qy        181 APLFFADQFLQLSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 APLFFADQFLQLSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHP 242

Qy        241 FYLALEDGGSAHGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 FYLALEDGGSAHGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLD 302

Qy        301 VVGYPFMPPYWGLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 VVGYPFMPPYWGLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTF 362

Qy        361 NKDGFRDFPAMVQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 NKDGFRDFPAMVQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPL 422

Qy        421 IGKVWPGSTAFPDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        423 IGKVWPGSTAFPDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNN 482

Qy        481 ELENPPYVPGVVGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        483 ELENPPYVPGVVGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPF 542

Qy        541 VISRSTFAGHGRYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        543 VISRSTFAGHGRYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEE 602

Qy        601 LCVRWTQLGAFYPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        603 LCVRWTQLGAFYPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQA 662

Qy        661 HVAGETVARPLFLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQ 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        663 HVAGETVARPLFLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQ 722

Qy        721 TVPIEALGSLPPPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTES 780
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        723 TVPVEALGSLPPPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTES 782

Qy        781 RQQPMALAVALTKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        783 RQQPMALAVALTKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEG 842

Qy        841 AGLQLQKVTVLGVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 896
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        843 AGLQLQKVTVLGVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 898



Vervecken et al. do not teach purifying rhGAA using immobilized metal affinity chromatography (IMAC) column (for claim 22, 25, 27-28, and 30).
 However,  McVie-Wylie et al. teach a method for producing and purifying recombinant human acid alpha-glucosidase (rhGAA) in Chinese hamster ovary (CHO)  cell line as CHO-GAA as well as produced in milk of transgenic rabbit as tg-GAA or carbohydrate engineered form HP-GAA, which comprises high level of mannose-6-phosphate (M6P) (pg449, para 2), and culturing said recombinant CHO cell line for producing rhGAA in the culture supernatant  and purified  said rhGAA from culture supernatant by various methods including anion exchange chromatography (AEX) (p451, Col 2, para 2, Col 2, para 1-10, p6, para5),  and an immobilized affinity chromatography (IMAC) using mannose-6-phosphate receptor or mannose receptor (Fig. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vervecken et al. and of McVie-Wylie et al. to use immobilized affinity chromatography (IMAC) using mannose-6-phosphate receptor or mannose receptor to purify rhGAA using IMAC technique as taught by McVie-Wylie et al. to a level appropriate for therapy against Pompe disease and modifying the method of rhGAA purification of McVie-Wylie et al. further purifying rhGAA using IMAC technique as taught by McVie-Wylie et al. and modifying Vervecken et al. for producing highly purified rhGAA derived from CHO cell for treating animal subjects including human to treat Pompe disease, a glycogen storage disease of muscle for therapeutic intervention in human to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to produce highly purified rhGAA derived from CHO cell for treating animal subjects including human to treating  Pompe disease, a glycogen storage disease of muscle for therapeutic intervention in human,  which is therapeutically, pharmaceutically, industrially and financially beneficial. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Arguments: Applicants argue that a prima facie case of obviousness "requires a suggestion of all limitations in a claim, and the Examiner has not established a prima facie case of obviousness with respect to present independent claim 1 or dependent claims 22-23, 25-26, 28-31 and 33, and further argue that the Examiner contends that Vervecken teaches the purification of 110 kDa recombinant human alpha-glucosidase (rhGAA) wherein said purified recombinant rhGAA binds to mannose- 6-phosphate receptor at an efficiency of 90-95%. However, Vervecken does not demonstrate that its method produces purified rhGAA wherein at least 90% of the purified rhGAA binds to cation-independent mannose-6-phosphate receptor (CIMPR), as recited in claim 22. Vervecken only provides a generic definition of "substantially binds" that recites a long list of potential percentage values for binding of a molecular complex to mannose-6-receptors if the molecular complex is contacted with a mannosidase. Specifically, Vervecken states: However, if such a molecular complex is contacted with a mannosidase capable of hydrolyzing a terminal alpha-1,2 mannose linkage or moiety when the underlying mannose is phosphorylated, a demannosylated glycoprotein is produced that substantially binds to the mannose-6-phosphate receptor on the mammalian cells and is efficiently transported to the interior of the cell. As used herein "substantially binds" means that 15% or more (e.g., greater than 16%, 18%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90% or 95%) of the molecular complex binds to mannose-6-phosphate receptors on mammalian 
Response: This is not found persuasive because applicants all the arguments are applicable for a rejection under 35 USC 102 on anticipation issues, but not for a rejection under 35 USC 103 on obviousness issues as presented by the examiner, because the framework for determining the obviousness as set forth in Graham v. John Deer Co., 383 U.S. 1,148 USPQ 459 (1966), TSM (teachings, suggestion and motivation) and Supreme Court in KSR, wherein KSR reaffirmed the framework for determining obviousness as set forth in Graham v. John Deer Co., 383 U.S. 1,148 USPQ 459 (1966), TSM (teachings, suggestion and motivation), further strengthen the TSM to look at the obviousness issues more flexible way (Not rigid way), and the provisions of KSR, where KSR further outlined the issues needed to be considered for 103 rejection, such as the  “Exemplary rationales that may support a conclusion of obviousness include: (A)    Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same Vervecken et al. in the context of “Vervecken teaches the purification of 110 kDa recombinant human alpha-glucosidase (rhGAA) wherein said purified recombinant rhGAA binds to mannose- 6-phosphate receptor at an efficiency of 90-95%” fits one of the rational of KSR for a rejection under 35 USC 103 on obviousness issues as well as suggestions of TSM. Applicants are reminded not to argue like 102 rejection for a 103 rejection, and a skilled artisan in the same field would easily arrive the claimed invention by purifying the recombinant rhGAA by binding to mannose- 6-phosphate receptor at an efficiency of 90-95% from the teachings of the Vervecken et al. (see, SnagIt image below).

    PNG
    media_image1.png
    678
    1331
    media_image1.png
    Greyscale

Arguments: Applicants also argue that the Examiner acknowledges that Vervecken does not teach purifying the rhGAA using an immobilized metal affinity chromatography (IMAC) column, as recited in claim 22. The Examiner asserts that McVie-Wylie teaches a method for purifying said rhGAA from culture supernatant by various methods including anion exchange chromatography (AEX) and an IMAC using mannose- 6-phosphate receptor or mannose receptor on a CM5 chip coated with gold, and the Examiner contends that it would have been obvious to the skilled person to use IMAC using mannose-6-phosphate receptor or mannose receptor to purify rhGAA as taught by McVie-Wylie to modify Vervecken for producing highly purified rhGAA derived from CHO cell for treating animal subjects including human to treat Pompe disease. Applicant respectfully disagrees and state that contrary to the Examiner's assertions, McVie-Wylie does not describe purification of rhGAA using anion exchange chromatography. Rather, McVie-Wylie describes the use of anion exchange chromatography in the oligosaccharide analysis of already purified rhGAA. For example, McVie-Wylie states that anion exchange chromatography was used to analyze filtered hydrolysate or for oligosaccharide profiling of an evaporated and reconstituted sample. Similarly, the Examiner appears to misconstrue McVie-Wylie's experiments involving immobilized mannose phosphate receptor (e.g., CI-MPR) as a type of immobilized metal affinity chromatography (IMAC). In fact, McVie-Wylie's immobilized receptors are used for binding assays, not for purifying rhGAA. McVie-Wylie states that sCIMPR immobilized on a CM5 chip was used to assess diluted GAA samples by surface plasmon resonance. When a combination of prior art references is cited for the purpose of determining that a claim is unpatentable under 35 U.S.C. § 103, a showing that a skilled artisan would have been motivated to combine the references in order to achieve the claimed combination is required. The Supreme Court has stated that "a patent composed of 
Response: This is not found persuasive because carbohydrate analysis is coming after purification steps of rhGAA-M6P with M6P-receptor (M6PR) binding to purification step of the recombinant rhGAA-M6P by binding to CM5 chip (metallic) with mannose- 6-phosphate receptor (M6PR) attached with CM5 chip as M6PR-CM5 chip at an efficiency of 90-95% as a type of immobilized metal affinity chromatography (IMAC) purification because M6PR (mannose-6-phosphate receptor) is immobilized to a metallic CM5 chip as IMAC as claimed. 
Regarding the arguments that McVie-Wylie's immobilized receptors are used for binding assays, not for purifying rhGAA, which is not persuasive because this binding is a single step purification of rhGAA-M6P with M6PR-CM5 chip, an anion exchange column chromatography, similar to protein purification by protein-antibody-resin-bead spin column purification. 
except using immobilized metal affinity chromatography (IMAC), an anion exchange chromatography, which is indeed taught by McVie-Wylie et al. McVie-Wylie et al. indeed teach a method for producing and purifying recombinant human acid alpha-glucosidase (rhGAA) in Chinese hamster ovary (CHO)  cell line as CHO-GAA as well as produced in milk of transgenic rabbit as tg-GAA or carbohydrate engineered form HP-GAA, which comprises high level of mannose-6-phosphate (M6P) (pg449, para 2), and culturing said recombinant CHO cell line for producing rhGAA in the culture supernatant  and purified  said rhGAA from culture supernatant by various methods including anion exchange chromatography (AEX) (p451, Col 2, para 2, Col 2, para 1-10, p6, para5),  and an immobilized affinity chromatography (IMAC) using mannose-6-phosphate receptor or mannose receptor (Fig. 2, P452, Col 1, para 1 and Col 2, para 1), wherein M6PR are attached on CM5 chip coated with gold, a metal, which is an IMAC chromatography column (p449, Col 2, para 10), and when rhGAA-M6P are  added to M6PR-CM5 chip metallic column.
Therefore, Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vervecken et al. and of McVie-Wylie et al. to use immobilized affinity chromatography (IMAC) using mannose-6-phosphate receptor or mannose receptor to purify rhGAA using IMAC technique as taught by McVie-Wylie et al. to a level appropriate for therapy against Pompe disease and modifying the 
	Arguments: Applicants argue that as to claim 33, applicant respectfully disagrees with the Examiner's assertion that "20 to 50% of purified rhGAA comprises N-glycan unit bearing mono-M6P is also the inherent property of the rhGAA of the Vervecken et al." The Examiner appears to base this assertion, at least in part, on an erroneous assumption that all rhGAA molecules inherently have the same structure, including the same N-glycosylation profile. However, all rhGAA molecules do not inherently have the same structure, even if expressed in the same type of cell. For example, McVie-Wylie and WO 2005/077093 A2 ("Biomarin", submitted in IDS) describe rhGAA expressed in CHO cells but possessing different N-glycosylation profiles. Whereas McVie-Wylie discloses "a conventional CHO cell-produced form" of rhGAA with relatively low M6P levels (McVie-Wylie at page 449, left column), Biomarin discloses M6P levels "approximately 3-times higher." Biomarin at page 47, lines 30-32. Accordingly, the combination of Vervecken and McVie-Wylie fails to teach or suggest all elements of claim 33.
Response: Applicants arguments have been fully considered and the rejection of claim 33 under 35 USC 103 over the references of Vervecken et al. and of McVie-Wylie et al.  is hereby withdrawn.
Conclusion
Status of the claims:
Allowable Subject Matter

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23, 25-26, 28-31, and 34 stand rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656